Name: Council Regulation (EC) No 2288/2002 of 19 December 2002 amending Regulation (EC) No 1601/2001 imposing a definitive antiÃ¢ dumping duty and definitively collecting the provisional anti-dumping duty imposed on imports of certain iron or steel ropes and cables originating in the Czech Republic, Russia, Thailand and Turkey
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  competition;  iron, steel and other metal industries;  technology and technical regulations
 Date Published: nan

 Avis juridique important|32002R2288Council Regulation (EC) No 2288/2002 of 19 December 2002 amending Regulation (EC) No 1601/2001 imposing a definitive anti dumping duty and definitively collecting the provisional anti-dumping duty imposed on imports of certain iron or steel ropes and cables originating in the Czech Republic, Russia, Thailand and Turkey Official Journal L 348 , 21/12/2002 P. 0052 - 0053Council Regulation (EC) No 2288/2002of 19 December 2002amending Regulation (EC) No 1601/2001 imposing a definitive anti-dumping duty and definitively collecting the provisional anti-dumping duty imposed on imports of certain iron or steel ropes and cables originating in the Czech Republic, Russia, Thailand and TurkeyTHE COUNCIL OF THE EUROPEAN UNIONHaving regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), and in particular Article 8 thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) On 5 May 2000, an anti-dumping proceeding(2) was initiated by the Commission on imports of certain iron or steel ropes and cables ("the product concerned") originating, inter alia, in Turkey.(2) This proceeding resulted in an anti-dumping duty being imposed by Regulation (EC) No 1601/2001(3) in August 2001 in order to eliminate the injurious effects of dumping.(3) Provisional measures were imposed by Commission Regulation (EC) No 230/2001(4). In parallel, the Commission accepted, inter alia, a price undertaking from the Turkish exporting producer Celik Halat ve Tel Sanayii AS by Article 2(1). Imports of products produced and directly exported by that company were exempted from the anti-dumping duty by Article 2(2).B. VOLUNTARY WITHDRAWAL OF THE JOINT UNDERTAKING(4) Celik Halat ve Tel Sanayii AS advised the Commission that they wished to withdraw this undertaking. Accordingly, by Commission Regulation (EC) No 2303/2002(5), the name of this company has been deleted from the list of companies from which undertakings are accepted in Article 2(1) of Regulation (EC) No 230/2001.C. AMENDMENT OF REGULATION (EC) No 1601/2001(5) In view of the above and pursuant to Article 8(9) of Regulation (EC) No 384/96, Article 2(1) of Regulation (EC) No 1601/2001 should be amended accordingly, and goods manufactured by Celik Halat ve Tel Sanayii AS should be subject to the appropriate rate of anti-dumping duty for that company as set in Article 1(3) of Regulation (EC) No 1601/2001 (31,0 %),HAS ADOPTED THIS REGULATION:Article 1The table in Article 2(1) of Regulation (EC) No 1601/2001 is replaced by the following table:">TABLE>"Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 2002.For the CouncilThe PresidentL. Espersen(1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 1972/2002 (OJ L 305, 7.11.2002, p. 1).(2) OJ C 127, 5.5.2000, p. 12.(3) OJ L 211, 4.8.2001, p. 1.(4) OJ L 34, 3.2.2001, p. 4.(5) See page 80 of this Official Journal.